Aquilino, Judge:
The plaintiff has presented the court with yet another (fourth) motion to extend the time during which the above action and some 22 others may remain on a suspension disposition calendar pending resolution in the light of Belfont Sales Corp. v. United States, 11 CIT 541, 666 F. Supp. 1568 (1987), reh’g denied, 12 CIT 916, 698 F. Supp. 916 (1988), aff'd, 878 F.2d 1413 (Fed. Cir. 1989), a test case which is now final.
The first such motion necessitated a conference with counsel and the issuance of Slip Op. 89-154,13 CIT 922 (Oct. 27,1989), familiarity with which is presumed. The third motion required another conference (on March 14,1990), the outgrowth of which was a 30-day extension of time.
The last motion was based on sheets listing the covered actions. Copies of those sheets form the core of the motion now at bar. They are appended hereto and also made a part hereof since their vacuity shows best *272why the court is compelled, again, to write to explain this disposition of plaintiffs motion when similar motions by other parties and covering hundreds of actions suspended under the same test case have been decided without ado.
Clearly, plaintiffs counsel are not prosecuting their actions with the degree of diligence required under the circumstances discussed with them at length during the court conference in October 1989 and since then. For example, the only activity inscribed on their sheets for the action encaptioned above and those numbered 86-08-01046, 86-09-01218,87-01-00029, 87-01-00069 and 87-02-00379 is “entries examined”, and then just within the last two weeks. Not even this rudimentary, belated activity is indicated for actions 86-04-00491, 86-04-00524,86-05-00601,86-05-00640,86-07-00825,86-07-00931, 86-09-01133, 86-09-01243, 86-10-01273, 86-10-01337, 86-11-01446 and 86-12-01538. In short, plaintiffs motion leaves the court little leeway other than to rule now that any of the covered actions not disposed of or marked ready for trial by the close of business on June 1,1990 will be subject to dismissal for lack of prosecution. Otherwise, plaintiffs motion for an extension of time until June 16, 1990 is denied.
*273[[Image here]]
*274[[Image here]]